Exhibit 10.1

 

[image_001.gif]

ARTIST AGREEMENT

 

Date: _10/27/15________________ (“Effective Date”)

 

This Artist Agreement (the “Agreement”) is between VNUE, Inc., located at 104 W.
29th Street, 11th Floor, New York, NY 10001(“VNUE”) and the artist below
(“Artist”) as of the Effective Date and describes the terms where Artist may
upload sound recordings and audiovisual recordings of Artist’s performances
(each, a “Recording”) to VNUE’s distribution platform which consists of (without
limitation) its technology, mobile applications, websites, sales and marketing
distribution channels however offered (the “VNUE Service”).

 

Artist: I Break Horses Email: robin@luger.se Address:

 



Phone:

+46 773148202

Tax ID:   Notes:

ATTN: Robin Sampton

 

 





  1. Rights. Throughout the Term and subject to Schedule 1 (if applicable),
Artist grants VNUE all necessary rights in and to the Recordings (including any
materials contained in the Recordings) to broadcast, reproduce, exploit,
distribute, redistribute, transmit, synchronize, publicly perform, publicly
display, make derivative works of, distribute, adapt, market, sell and/or make
available as permanent downloads and/or as streams via the VNUE Service wherever
offered. VNUE may also use Artist’s names, likenesses, trademarks, artwork, and
biographical information in connection with any of the rights granted above.



 

2.Artist Account and Fees. Artist will set up an account with VNUE to gain
access to features and functionality of the VNUE Service. Fees are payable to
Artist as follows:       70% of Net Income. “Net Income" means the actual
amounts received by VNUE from distribution of the Recordings from all channels,
less any tax, fees, hard costs, licenses, or third party costs. Fees are binding
unless Artist specifically objects within 30 days of receipt

 



3.Term. The Term of this Agreement starts on the Effective Date and continues
for as long as Recordings are available via the VNUE Service.

 

4.Clearances. VNUE shall deduct from Artist’s Fees any royalties, amounts and/or
sums due to third parties for the use of Recordings in the VNUE Service
including, without limitation, artists, “sidemen,” producers, songwriters,
royalty participants, labor unions, public performance rights clearances,
mechanicals and other royalty payments for the use of the Recordings in the VNUE
Service.

 

5.Ownership. All right, title and interest in and to the VNUE Service are the
sole property of VNUE. All right, title and interest in and to the Recordings
are the sole property of Artist; provided, however, that Artist may not use
Recordings outside of the VNUE Service without the express written permission of
VNUE. All monetization of Recordings shall be via the VNUE Service. All rights
not expressly granted in this Agreement are reserved.

  

6.Warranty/Indemnification. Each party represents and warrants that it has the
full right, power and authority to enter into and perform its obligations under
this Agreement. Artist further represents and warrants that the execution,
delivery and performance of this Agreement shall not violate rights it has
granted to any third party or infringe any third party rights. Each party shall
indemnify, defend and hold the other harmless from any third party claims,
damages, losses, costs or other expenses (including reasonable attorneys’ fees)
arising out of or relating to its breach of this Agreement.

 

7.Limitation of Liability. EXCEPT FOR A PARTY’S INDEMNIFICATION OBIGATIONS IN
SECTION 6, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY LIQUIDATED,
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING, WITHOUT
LIMITATION, DAMAGES FOR LOSS OF BUSINESS OPPORTUNITY, BUSINESS INTERRUPTION,
LOSS OF BUSINESS INFORMATION, AND THE LIKE) ARISING OUT OF THIS AGREEMENT.

 



 

 

 

 

8.Miscellaneous. This Agreement and its Schedules sets forth the entire
agreement between the parties and supersedes all prior written or verbal
agreements. This Agreement is governed by the laws of the State of Nevada, and
parties consent to the exclusive jurisdiction of the state or federal courts
located in Las Vegas, Nevada. Each party has had the opportunity to consult with
legal counsel regarding the terms of this Agreement. VNUE and Artist agree that
they are independent contractors, and shall not be deemed employees, partners,
franchisees, agents or joint venturers of each other. If any provision of this
Agreement is deemed unenforceable, the remainder of the Agreement shall remain
intact. Sections 5, 6, 7 and 8 shall remain in effect after the expiration or
termination of this Agreement. All notices required hereunder shall be given by
certified mail, hand, or overnight delivery service to the addresses above. This
Agreement may be executed in counterparts, including by way of electronic
signatures, each of which shall be deemed to be an original and together shall
be deemed to be one and the same instrument.



 

 

[SIGNATURE PAGE FOLLOWS]

 

Understood and Agreed:

 



VNUE, Inc.   Artist                     By: /s/   By: /s/ Name Matthew Carona  
Name  Robin Sampton Title  CEO   Title Manager



 





 

